          Case 1:20-cv-06620-PAC Document 17 Filed 10/30/20 Page 1 of 4




                                                                   417 Fifth Avenue | Suite 826
                                                                   New York, New York 10016
                                                                   Ph: (212) 381-9999
                                                                   www.zplaw.com
                                                                   mpopok@zplaw.com

                                                  October 30, 2020

Via ECF and First-Class Mail
Hon. Paul A. Crotty
United States District Court
Southern District of New York
500 Pearl Street, Chambers 1350
New York, New York 10007

                Re: Melendez v. Sirius XM Radio Inc., Case No. 1:20-cv-06620-PAC

Your Honor:

        We represent Plaintiff, John Edward Melendez (“Mr. Melendez” and/or “Plaintiff”).

Plaintiff submits this letter pursuant to Individual Rule 3 in response to Defendant Sirius XM Radio

Inc.’s (“Defendant”) letter request. See Dkt. No. 16. 1

        Mr. Melendez is a nationally-acclaimed, instantly-recognizable podcast host and comic

professionally known as “Stuttering John.” See Dkt. No. 1: Complaint at Intro. In 1988, Howard

Stern (“Mr. Stern”) hired Mr. Melendez for the Howard Stern Show (“HSS”) after Mr. Stern

learned that Mr. Melendez stutters. Id. at ¶ 8. Mr. Melendez served as a writer and performer on

the HSS for more than fifteen years from 1988 through 2004 and was an integral part of the show’s

popularity. Id. at ¶¶ 10 and 12. At no time during Mr. Melendez’ tenure with the HSS did he ever

sign a contract or written agreement authorizing the HSS to utilize his image and voice.




1
 By Order dated October 27, 2020, Your Honor scheduled a Pre-Motion Conference to address Defendant’s request
on Monday, November 16, 2020.
          Case 1:20-cv-06620-PAC Document 17 Filed 10/30/20 Page 2 of 4

Honorable Paul A. Crotty
October 30, 2020
Page 2 of 4

       By 1994, the HSS had fifteen million listeners, and Mr. Melendez gained fame beyond the

show. Id. at ¶ 14. Over the years, Mr. Melendez continued to cultivate and expand his celebrity,

was selected for acting roles in numerous popular motion pictures, appeared on multiple television

shows, and released two rock & roll albums. Id. at ¶ 17. In February 2004, Mr. Melendez left the

HSS and became the announcer and a performer on Jay Leno’s The Tonight Show. Id. at ¶ 23. In

2016, Mr. Melendez launched his own podcast. Id. at ¶ 25.

       In 2006, Mr. Stern and Defendant signed a landmark five-year deal. Id. at ¶ 32. As part of

that deal, Defendant claims to have acquired a license to air current episodes of the HSS, and to

air full or partial episodes from the HSS Archives that feature Mr. Melendez as “Stuttering John.”

Id. at ¶ 33. Defendant frequently broadcasts and publicizes “Stuttering John’s” participation on the

HSS, without Plaintiff’s consent, in order to enhance its subscription base, sell ads and drive

listeners (and subscribers) to Defendant. Id. at ¶ 34.

       Defendant’s improper use of Mr. Melendez’ image and voice violated Cal. Civ. Code §

3344(a), which protects his right to publicity and provides for damages sustained as a result

thereof. The Complaint does not sound in copyright law. It was brought under Mr. Melendez’

common law and statutory rights of publicity.

Plaintiff’s Claim is not Preempted by Federal Copyright law

       Plaintiff’s statutory and common law claims are not preempted by federal copyright law.

It is irrelevant to a preemption analysis that Plaintiff’s image and voice are embodied in

photographs or audio recordings. The theory of the case alleges that Defendant sought to benefit

commercially by utilizing, without authorization, Mr. Melendez’ instantly recognizable non-

copyrightable personal attributes. Defendant makes the incorrect assertion that using Mr.

                                  MIAMI | CHICAGO | NEW YORK | SALT LAKE CITY

                                                 Zumpano Patricios Satellite Offices:
                               ARGENTINA | BAHAMAS | BRAZIL | CHILE | COSTA RICA | CZECH REPUBLIC
                DOMINICAN REPUBLIC | FRANCE | GERMANY | INDIA | ITALY | KEY WEST | MEXICO | PANAMA| POLAND | SPAIN
            Case 1:20-cv-06620-PAC Document 17 Filed 10/30/20 Page 3 of 4

Honorable Paul A. Crotty
October 30, 2020
Page 3 of 4

Melendez’ non-copyrightable personal attributes for commercial gain fall within federal copyright

law. 2 Rather, courts have consistently held that “[a] person’s name or likeness is not a work of

authorship within the meaning of [the federal Copyright Act],” even if it is “embodied in a

copyrightable [medium].” Downing v. Abercrombie & Fitch, 265 F.3d 1004, 1004 (9th Cir. 2017).

Where, as here, “the [P]laintiff’s claims are based on a non-copyrightable personal attribute . . .

the Copyright Act does not preempt the claims.” No Doubt v. Activision Publ’g, 702 F. Supp. 2d

1139, 1144 (C.D. Cal. 2010); see also Maloney v. T3Media, Inc., 853 F.3d 1004, 1011 (9th Cir.

2017). 3

Defendant’s Remaining Contentions Lack Merit

           Defendant’s remaining contentions are not appropriate for a Fed. R. Civ. P. Rule 12(b)(6)

motion. At the motion to dismiss stage, all allegations are assumed to be true and Mr. Melendez’

allegation that “[a]t no time has [he] consented to [Defendant’s] use of his . . . image and voice

for its commercial benefit without compensation” (Complaint at ¶ 44) must be afforded the

deference it rightfully deserves. See Allairee Corp. v. Okumus, 433 F.3d 248, 249-50 (2d Cir.

2006). Further, Plaintiff has adequately asserted a claim for damages, which includes, but is not

limited to, actual damages, as well as statutory damages and the disgorgement of “any profits from

the unauthorized use that are attributable to use.” See Cal. Civ. Code § 3344(a).



2
  Defendant’s reliance on Fleet v. CBS, Inc., 50 Cal. App. 4th 1911 (1996), misses the mark. Unlike Fleet, Mr.
Melendez is not seeking to prevent Defendant from exhibiting a copyrighted work. Instead, Mr. Melendez seeks to
halt Defendant’s illegal use of his non-copyrightable attributes to advertise, sell, or solicit purchases of Defendant’s
products, merchandise, goods or services. See Complaint at ¶ 42.
3
  Defendant’s claim that Plaintiff’s allegations fail under the First Amendment is misplaced. Defendant cannot argue
that the use of Mr. Melendez’ image and voice was noncommercial, and that Defendant did not intentionally utilize
Plaintiff’s celebrity for monetary gain without his consent. See Comedy III Productions, Inc. v. Gary Saderup, Inc.,
25 Cal. 4th 387, 400 (2001).

                                     MIAMI | CHICAGO | NEW YORK | SALT LAKE CITY

                                                    Zumpano Patricios Satellite Offices:
                                  ARGENTINA | BAHAMAS | BRAZIL | CHILE | COSTA RICA | CZECH REPUBLIC
                   DOMINICAN REPUBLIC | FRANCE | GERMANY | INDIA | ITALY | KEY WEST | MEXICO | PANAMA| POLAND | SPAIN
         Case 1:20-cv-06620-PAC Document 17 Filed 10/30/20 Page 4 of 4

Honorable Paul A. Crotty
October 30, 2020
Page 4 of 4

                                              Respectfully submitted,

                                              ZUMPANO PATRICIOS & POPOK, PLLC

                                              /s/ Michael S. Popok

                                              Michael S. Popok

cc:    All Parties via ECF




                                MIAMI | CHICAGO | NEW YORK | SALT LAKE CITY

                                               Zumpano Patricios Satellite Offices:
                             ARGENTINA | BAHAMAS | BRAZIL | CHILE | COSTA RICA | CZECH REPUBLIC
              DOMINICAN REPUBLIC | FRANCE | GERMANY | INDIA | ITALY | KEY WEST | MEXICO | PANAMA| POLAND | SPAIN
